DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-15 objected to because of the following informalities:  In the claims 11-15 recited the phrase “ECU” and examiner suggest applicant re-write as “Electrical Control Unit (ECU)” for at least one in the parent claim for clarification.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al. US 20160251880 in view of Salvaggio Jr. 20170320532
Regarding claim 1, Bingle et al. teach A user interface system for a vehicle comprising: a vehicle surface disposed over a force-based sensor responsive to a force applied to the vehicle surface (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0049]-[0058]; figures 1-9; According to another feature, each at least one force sensing member is one of a strain gage, an optical sensor, an infra-red sensor, or a force sensing resistor (par. 9). Per still another feature, the vehicle door control is embodied in a door handle having front and rear surfaces. In one form, the at least one force transfer member is provided proximate each of the front and rear surfaces of the handle, and the at least one force sensing member operates to detect the intensity of forces applied thereto via each force transfer member (par. 10). As show in the figure 2 door handle 10 and strain gage 20.).
Bingle et al. do not explicitly teach and wherein said vehicle surface presents an uninterrupted surface in a region around said force-based sensor.
Salvaggio Jr. teaches and wherein said vehicle surface presents an uninterrupted surface in a region around said force-based sensor (Salvaggio Jr. 20170320532 paragraph [0012]; The body component may be a component that is permanently installed as a vehicle body part, or that is permanently or non-permanently installed over an existing vehicle body part. In other cases, the integrated electronic component may include an electronic component in the form of a sensor that provides added functionality, such as sensing a fingerprint, sensing exterior or ambient conditions of the vehicle, sensing touches to the vehicle, etc., and this sensor can be used to provide additional functionality to the vehicle (such as providing a touch sensitive locking or unlocking mechanism, detecting water or other liquids on the surface of the body component, etc.), all while being nearly undetectable to the touch, and thus providing a clear smooth and uninterrupted surface of the vehicle body component (par. 12).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Bingle et al. and Salvaggio Jr. by comprising the teaching of Salvaggio Jr. into the system of Bingle et al..  The motivation to combine these arts is to include uninterrupted surface of the vehicle body component from Salvaggio Jr. reference into Bingle et al. reference for providing the undetectable touch surface to reduce the faulty trigger event.
Regarding claim 2, the combination of Bingle et al. and Salvaggio Jr. disclose the user interface system of claim 1, wherein said vehicle surface is configured to deform to transmit a force applied thereto to said force-based sensor (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0049]-[0058]; figures 1-9; Referring now to FIG. 2, the invention according to one embodiment may take the form of a vehicle door handle 10 (shown in simplified cross-section) incorporating at least one strain gage 20 as a force sensing member. According to this embodiment, the handle 10 includes a resiliently deformable portion 11 that is at least partially constructed from a material that is temporarily deformable upon the application of force thereto by a user. Each deformable portion 11 is selected to deflect by a known amount in response to a given amount of force applied thereto (par. 54).)
Regarding claim 3, the combination of Bingle et al. and Salvaggio Jr. disclose the user interface system of claim 1, further comprising: a cover defining said vehicle surface, said cover pivotably coupled to a closure of the vehicle (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0020]; [0049]-[0058]; [0069]-[0072]; figures 1-9; An housing is mountable on an interior surface of the closure, the housing containing the controller. The controller is connectable to a power source and operatively connectable to a latch mechanism for the closure, and the controller is also operatively connected to the at least one sensor button so as to receive the one or more signals indicating the application of force to the at least one sensor button. The controller is operative, in response to one or more signals from the at least one sensor button indicating the application of force thereto by a user via the trim component, to at least effect actuation of the closure latch mechanism (par. 20).  A sealing gasket 50 may be disposed between the periphery of lens 15′ and handle body 14′ to seal the interior area against the external environment, the ingress of moisture, etc. According to the embodiment particularly illustrated, handle body 14′ comprises only a portion of the handle 10′ (exemplified in FIG. 5), and more specifically a cover portion which overlies a separate base portion of the handle (not shown). As depicted, handle body 14′ defines an internal space beneath the lens 15′. The FSR (described further below) is disposable in that space (par. 70).).  
Regarding claim 4, the combination of Bingle et al. and Salvaggio Jr. disclose the user interface system of claim 1, further comprising: a cover defining said vehicle (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0020]; [0049]-[0058]; [0069]-[0072]; figures 1-9; An housing is mountable on an interior surface of the closure, the housing containing the controller. The controller is connectable to a power source and operatively connectable to a latch mechanism for the closure, and the controller is also operatively connected to the at least one sensor button so as to receive the one or more signals indicating the application of force to the at least one sensor button. The controller is operative, in response to one or more signals from the at least one sensor button indicating the application of force thereto by a user via the trim component, to at least effect actuation of the closure latch mechanism (par. 20). Referring next to FIG. 8, there is shown an embodiment of the present invention where the force transferring member comprises a resiliently deformable component of the vehicle handle 10″″, such as a flexible beam 11″″ or other deformable member, incorporated into the handle surface. According to this embodiment, user application of force to the force transferring component deforms that component and urges it into contact (in the direction of arrow A) with the underlying FSR 25 at one or more locations (par. 68).).  
Regarding claim 5, the combination of Bingle et al. and Salvaggio Jr. disclose the user interface system of claim 4, wherein said cover comprises an inner cover defining said vehicle surface as an inner surface facing toward the closure of the vehicle, 38Attorney Docket No. 028925-00655/711371 US with said cover being movable outwardly in response to an outward force away (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0020]; [0049]-[0058]; [0067]; [0069]-[0072]; figures 1-9; Per still another feature, the vehicle door control is embodied in a door handle having front and rear surfaces. In one form, the at least one force transfer member is provided proximate each of the front and rear surfaces of the handle, and the at least one force sensing member operates to detect the intensity of forces applied thereto via each force transfer member (par. 10).  As show in the figure 5 the door handle 10’ include outer surface and inner surface (rear surface) and outer surface (front surface). Also for example, the detected actuation of keys or plungers 40′ provided on the rear surface 13′″ of the handle may correspond to a command to unlatch and/or unlock the vehicle door (as designated by the arrows labeled “Unlock”) (par. 67).).  
Regarding claim 6, the combination of Bingle et al. and Salvaggio Jr. disclose the user interface system of claim 5, wherein said inner cover includes an outward protrusion extending outwardly away from the closure for engaging a printed circuit board and causing the printed circuit board to be deflected outwardly (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076];  figures 1-9; As show in the figure 5 the door handle 10’ include outer surface and inner surface (rear surface) and outer surface (front surface).  Also per the embodiment of FIG. 9, the FSR sensor portion of the PCB 60 is double-sided in the form as described hereinabove, with one sensing surface facing the front of the handle and the other sensing surface facing the rear of the handle. There is, moreover, provided a spring-biased plunger 70 extending through the body 14′ and projecting outwardly toward the interior of the handle (not depicted)…… in response to deformation of the handle core upon a user's grabbing the rear surface of the handle (par. 76).).  
Regarding claim 7, the combination of Bingle et al. and Salvaggio Jr. disclose the user interface system of claim 1, further comprising: said force-based sensor disposed upon a printed circuit board and responsive to a deformation thereof; and wherein said printed circuit board is configured to deform in response to the force applied to the vehicle surface (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076];  figures 1-9; As show in the figure 5 the door handle 10’ include outer surface and inner surface (rear surface) and outer surface (front surface).  Also per the embodiment of FIG. 9, the FSR sensor portion of the PCB 60 is double-sided in the form as described hereinabove, with one sensing surface facing the front of the handle and the other sensing surface facing the rear of the handle. There is, moreover, provided a spring-biased plunger 70 extending through the body 14′ and projecting outwardly toward the interior of the handle (not depicted)…… in response to deformation of the handle core upon a user's grabbing the rear surface of the handle (par. 76).).  
Regarding claim 10, the combination of Bingle et al. and Salvaggio Jr. disclose the user interface system of claim 1, wherein the vehicle surface includes a tactile feature disposed on the vehicle surface, wherein the tactile feature is selected from a group consisting of braille, a logo, a symbol, a text, a depression, or a proturbance (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0016]; [0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076]-[0077]; [0080]; [0087]; [0093];  figures 1-14; Still further, a haptic actuator 80 may be provided to give user feedback, such as a physical vibration of the lens 15′, upon a user's application of force to the lens 15′. The haptic actuator 80 may, for instance, be electrically connected to the PCB 60 (par. 77). Turning next to FIGS. 10-14, there is shown an embodiment of the present invention in which the force transfer member may take the form of a moveable component, such as the trim component—including, by way of non-limiting example, the decorative emblem (comprising, for instance, the logo of the vehicle manufacturer) 100—on the trunk closure 200 (only the sheet metal portion is depicted) of a vehicle (par. 80).  As with other embodiments of the invention as described herein, a haptic actuator (not shown) may also be provided to give user feedback, such as a physical vibration of the emblem 100 or other force transfer member, upon a user's application of force thereto (par. 87).).  
Regarding claim 11, the combination of Bingle et al. and Salvaggio Jr. disclose the user interface system of claim 1, further comprising an interface ECU in communication with the force-based sensor and a remote vehicle system, the interface ECU configured to: monitor the force-based sensor to detect an application of a force on the vehicle surface (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0018]-[0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076]; [0086]; [0096]; figures 1-9; The controller 30, operatively connected to the at least one strain gage 20 (shown by the dashed line) maps the location and intensity of the one or more user-applied forces transferred via the resiliently deformable portion 11 and detected by the each strain gage 20 and, compares that mapped data to pre-defined force profiles, and, when the mapped data corresponds to a pre-defined “force profile”, directs the execution of one or more pre-defined vehicle commands corresponding to the determined “force profile.” While the controller is shown schematically in FIG. 2, it will be appreciated that the controller may comprise a printed circuit board (“PCB”) or the like disposed within the handle or, alternatively, disposed elsewhere in the vehicle (par. 55). Still further, it is contemplated that the controller 170 may be operative (either itself or via communication with the vehicle's body control module) to effect illumination (including in a specific color) of the one or more lights when the presence of the user is detected in proximity of the vehicle through the detected presence of an authorized key fob remote or, alternatively, when the user actuates one or more buttons on the key fob remote (par 96)).); generate a control signal as a function of a level of the force detected; and transmit the control signal to a vehicle system for controlling the vehicle operation (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0018]-[0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076]; [0086]; [0096]; figures 1-9; By mapping the location and intensity of the applied forces, and comparing such mapped information against pre-defined “force profiles”—that is, pre-defined profiles of forces of varying intensities and their locations—the present invention permits users to communicate different intentions by varying the intensity and/or location of force(s) applied to the vehicle closure control. Thus, for example and without limitation, force profiles can be defined which correspond to: a user's intent to open the vehicle door by contacting both front and rear surfaces of the door handle with multiple fingers or the entire hand (FIGS. 1a and 1c); and a user's intent to enter a vehicle access or security code by contacting only a keypad disposed at the front surface of the handle (FIG. 1b). Upon mapping the location and intensity of the one or more user-applied forces detected by the at least one force sensing member, and comparing the mapped data to the pre-defined force profiles, the controller is operative to direct the execution of one or more pre-defined vehicle commands when the mapped data correspond to a pre-defined force profile associated with a vehicle command (such as, for instance, unlocking the vehicle's door(s), turning on exterior and/or interior lights, etc.) (par. 51). Each strain gage 20 is operative to measure the amount of deflection, or strain, in the resiliently deformable portion 11 from the undeformed state thereof, depending upon the degree of deformation thereof (which, in turn, is a consequence of the amount of force applied thereto) (par. 54).).  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al. US 20160251880 in view of Salvaggio Jr. 20170320532 and further in view of Patel et al. US 20140000165.
Regarding claim 8, the combination of Bingle et al. and Salvaggio Jr. 
The combination of Bingle et al. and Salvaggio Jr. do not explicitly teach the user interface system of claim 1, wherein the vehicle surface is a class A- vehicle surface.
Patel et al. teach the user interface system of claim 1, wherein the vehicle surface is a class A- vehicle surface (Patel et al. US 20140000165 abstract; paragraph [0004]; [0017]; [0020]; figures 1-4; The door 2 also includes a door frame 6 having a portion 7 having an outer surface 8. The door also includes a handle assembly 10 having a styled or "Class A" outer surface 11 that is substantially flush to the outer surface 8 of door frame 6 (par. 17).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Bingle et al. and Salvaggio Jr. with Patel et al. by comprising the teaching of Patel et al. into the system of Bingle et al. and Salvaggio Jr..  The motivation to combine these arts is to include Class-A surface from Patel et al. reference into Bingle et al. and Salvaggio Jr. reference for providing highest quality surface level for vehicle.
Regarding claim 9, the combination of Bingle et al., Salvaggio Jr. and Patel et al.  disclose the user interface system of claim 1, wherein the vehicle surface is provided on one of a vehicle handle and a vehicle applique (Patel et al. US 20140000165 abstract; paragraph [0004]; [0017]; [0020]; [0024]; [0029]; figures 1-4 and 8-9; With further reference to FIG. 4, handle assembly 10 includes a module housing 36 disposed in an opening 114 defined by edge 118 of applique 7 (par. 24).)
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al. US 20160251880 in view of Dektor et al. US 20180058837.
Regarding claim 12, Bingle et al. teach A user interface assembly for a closure of a vehicle comprising: a force-based sensor responsive to a force applied thereto (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0018]-[0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076]; [0086]; [0096]; figures 1-9; The controller 30, operatively connected to the at least one strain gage 20 (shown by the dashed line) maps the location and intensity of the one or more user-applied forces transferred via the resiliently deformable portion 11 and detected by the each strain gage 20 and, compares that mapped data to pre-defined force profiles, and, when the mapped data corresponds to a pre-defined “force profile”, directs the execution of one or more pre-defined vehicle commands corresponding to the determined “force profile.” While the controller is shown schematically in FIG. 2, it will be appreciated that the controller may comprise a printed circuit board (“PCB”) or the like disposed within the handle or, alternatively, disposed elsewhere in the vehicle (par. 55).); and a local power source disposed within the user interface assembly for providing electrical power to said interface ECU and said force-based sensor (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0018]-[0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076]; [0086]; [0096]; figures 1-9; The controller is connectable to a power source and operatively connectable to a latch mechanism for the closure, and the controller is also operatively connected to the at least one sensor button so as to receive the one or more signals indicating the application of force to the at least one sensor button. The controller is operative, in response to one or more signals from the at least one sensor button indicating the application of force thereto by a user via the trim component, to at least effect actuation of the closure latch mechanism (par. 20).).  
However Bingle et al. do teach a controller but Bingle et al. do not explicitly teach an interface ECU including a processor configured to monitor said force-based sensor.
Dektor et al. teach an interface ECU including a processor configured to monitor said force-based sensor (Dektor et al. US 20180058837 paragraph [0041]; figure 2; The computing system 200 includes a controller 202, a sensor module 204, a signal acquisition and conditioning module 206, a display module 208, a memory module 210, and a network interface module 212. The sensor module can include various sensors, such as the strain gauges 110 discussed above. The signal acquisition and conditioning module 206 acquires signals from the sensors and conditions the signals prior to providing them to the controller 202…… In one or more embodiments, the controller 202 can be a microprocessor, a multi-core processor, a microcontroller, or other control device (par. 41).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Bingle et al. and Dektor et al. by comprising the teaching of Dektor et al. into the system of Bingle et al..  The motivation to combine these arts is to include a microprocessor, a multi-core processor,  Dektor et al. reference into Bingle et al. reference to provide as a controller so it can apply to vehicle controller system that connect with at least one strain gage for controlling the operation.
Regarding claim 13, the combination of Bingle et al. and Dektor et al. disclose the user interface assembly of claim 12, wherein the interface ECU is further configured to generate a command signal as a function of said force, and transmit said command signal to a remote vehicle system (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0018]-[0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076]; [0086]; [0096]; figures 1-9; The controller 30, operatively connected to the at least one strain gage 20 (shown by the dashed line) maps the location and intensity of the one or more user-applied forces transferred via the resiliently deformable portion 11 and detected by the each strain gage 20 and, compares that mapped data to pre-defined force profiles, and, when the mapped data corresponds to a pre-defined “force profile”, directs the execution of one or more pre-defined vehicle commands corresponding to the determined “force profile.” While the controller is shown schematically in FIG. 2, it will be appreciated that the controller may comprise a printed circuit board (“PCB”) or the like disposed within the handle or, alternatively, disposed elsewhere in the vehicle (par. 55). Still further, it is contemplated that the controller 170 may be operative (either itself or via communication with the vehicle's body control module) to effect illumination (including in a specific color) of the one or more lights when the presence of the user is detected in proximity of the vehicle through the detected presence of an authorized key fob remote or, alternatively, when the user actuates one or more buttons on the key fob remote (par 96)).).  
Regarding claim 14, Bingle et al. teach A user interface assembly for a closure of a vehicle comprising: a force-based sensor responsive to a force applied thereto (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0018]-[0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076]; [0086]; [0096]; figures 1-9; The controller is connectable to a power source and operatively connectable to a latch mechanism for the closure, and the controller is also operatively connected to the at least one sensor button so as to receive the one or more signals indicating the application of force to the at least one sensor button. The controller is operative, in response to one or more signals from the at least one sensor button indicating the application of force thereto by a user via the trim component, to at least effect actuation of the closure latch mechanism (par. 20). The controller 30, operatively connected to the at least one strain gage 20 (shown by the dashed line) maps the location and intensity of the one or more user-applied forces transferred via the resiliently deformable portion 11 and detected by the each strain gage 20 and, compares that mapped data to pre-defined force profiles, and, when the mapped data corresponds to a pre-defined “force profile”, directs the execution of one or more pre-defined vehicle commands corresponding to the determined “force profile.” While the controller is shown schematically in FIG. 2, it will be appreciated that the controller may comprise a printed circuit board (“PCB”) or the like disposed within the handle or, alternatively, disposed elsewhere in the vehicle (par. 55).)
However Bingle et al. do teach a controller but Bingle et al. do not explicitly teach and an interface ECU including a processor configured to monitor said force-based sensor.
Dektor et al. teach and an interface ECU including a processor configured to monitor said force-based sensor (Dektor et al. US 20180058837 paragraph [0041]; figure 2; The computing system 200 includes a controller 202, a sensor module 204, a signal acquisition and conditioning module 206, a display module 208, a memory module 210, and a network interface module 212. The sensor module can include various sensors, such as the strain gauges 110 discussed above. The signal acquisition and conditioning module 206 acquires signals from the sensors and conditions the signals prior to providing them to the controller 202…… In one or more embodiments, the controller 202 can be a microprocessor, a multi-core processor, a microcontroller, or other control device (par. 41).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine Bingle et al. and Dektor et al. by comprising the teaching of Dektor et al. into the system of Bingle et al..  The motivation to combine these arts is to include a microprocessor, a multi-core processor, or a microcontroller from Dektor et al. reference into Bingle et al. reference to provide as a controller so it can apply to vehicle controller system that connect with at least one strain gage for controlling the operation.
Regarding claim 15, the combination of Bingle et al. and Dektor et al. disclose the user interface assembly of claim 14, further comprising: a feedback device disposed (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0016]; [0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076]-[0077]; [0080]; [0087]; [0093];  figures 1-14; Still further, a haptic actuator 80 may be provided to give user feedback, such as a physical vibration of the lens 15′, upon a user's application of force to the lens 15′. The haptic actuator 80 may, for instance, be electrically connected to the PCB 60 (par. 77). Turning next to FIGS. 10-14, there is shown an embodiment of the present invention in which the force transfer member may take the form of a moveable component, such as the trim component—including, by way of non-limiting example, the decorative emblem (comprising, for instance, the logo of the vehicle manufacturer) 100—on the trunk closure 200 (only the sheet metal portion is depicted) of a vehicle (par. 80).  As with other embodiments of the invention as described herein, a haptic actuator (not shown) may also be provided to give user feedback, such as a physical vibration of the emblem 100 or other force transfer member, upon a user's application of force thereto (par. 87).).  
Regarding claim 16, the combination of Bingle et al. and Dektor et al. disclose the user interface assembly of claim 15, wherein said feedback device includes at least one of a visual indicator, an acoustic device, and a haptic device (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0016]; [0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076]-[0077]; [0080]; [0087]; [0093];  figures 1-14; Still further, a haptic actuator 80 may be provided to give user feedback, such as a physical vibration of the lens 15′, upon a user's application of force to the lens 15′. The haptic actuator 80 may, for instance, be electrically connected to the PCB 60 (par. 77). Turning next to FIGS. 10-14, there is shown an embodiment of the present invention in which the force transfer member may take the form of a moveable component, such as the trim component—including, by way of non-limiting example, the decorative emblem (comprising, for instance, the logo of the vehicle manufacturer) 100—on the trunk closure 200 (only the sheet metal portion is depicted) of a vehicle (par. 80).  As with other embodiments of the invention as described herein, a haptic actuator (not shown) may also be provided to give user feedback, such as a physical vibration of the emblem 100 or other force transfer member, upon a user's application of force thereto (par. 87). As likewise noted, other feedback means—such as, by way of non-limiting example, a haptic device, a speaker (e.g., piezoelectric speaker) for emitting an audible signal—may be employed additionally or in the alternative (par. 93).).  
Regarding claim 17, the combination of Bingle et al. and Dektor et al. disclose the user interface assembly of claim 14, wherein the user interface assembly is configured to provide different responses to two or more different levels of force applied to said force-based sensor (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0018]-[0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076]; [0086]; [0096]; figures 1-9; By mapping the location and intensity of the applied forces, and comparing such mapped information against pre-defined “force profiles”—that is, pre-defined profiles of forces of varying intensities and their locations—the present invention permits users to communicate different intentions by varying the intensity and/or location of force(s) applied to the vehicle closure control. Thus, for example and without limitation, force profiles can be defined which correspond to: a user's intent to open the vehicle door by contacting both front and rear surfaces of the door handle with multiple fingers or the entire hand (FIGS. 1a and 1c); and a user's intent to enter a vehicle access or security code by contacting only a keypad disposed at the front surface of the handle (FIG. 1b). Upon mapping the location and intensity of the one or more user-applied forces detected by the at least one force sensing member, and comparing the mapped data to the pre-defined force profiles, the controller is operative to direct the execution of one or more pre-defined vehicle commands when the mapped data correspond to a pre-defined force profile associated with a vehicle command (such as, for instance, unlocking the vehicle's door(s), turning on exterior and/or interior lights, etc.) (par. 51). Each strain gage 20 is operative to measure the amount of deflection, or strain, in the resiliently deformable portion 11 from the undeformed state thereof, depending upon the degree of deformation thereof (which, in turn, is a consequence of the amount of force applied thereto) (par. 54).).  
Regarding claim 18, the combination of Bingle et al. and Dektor et al. disclose the user interface assembly of claim 14, further comprising: an output interface configured to communicate with an electronic latch controller for operating a latch of the closure (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0005]; [0007]-[0010]; [0018]-[0020]; [0026]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076]; [0086]; [0096]; figures 1-9; The controller is connectable to a power source and operatively connectable to a latch mechanism for the closure, and the controller is also operatively connected to the at least one sensor button so as to receive the one or more signals indicating the application of force to the at least one sensor button. The controller is operative, in response to one or more signals from the at least one sensor button indicating the application of force thereto by a user via the trim component, to at least effect actuation of the closure latch mechanism (par. 20). According to another feature, the one or more signals from the at least one sensor button comprise signals of varying duration according to the duration of the force applied thereto via movement of the trim component toward the closure. The one or more pre-defined vehicle commands include unique commands associated with the one or more signals according to their duration. For instance, the controller may be operative to effect unlatching of the closure latch mechanism in response to signals of a first duration, and to effect placing the closure latch mechanism in a locked state in response to signals of a second duration which is different than the first duration (par. 26).).  
Regarding claim 19, the combination of Bingle et al. and Dektor et al. disclose the user interface assembly of claim 14, wherein the force-based sensor is coupled to a vehicle surface and is configured to be responsive to a force applied to the vehicle surface (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076];  figures 1-9; As show in the figure 5 the door handle 10’ include outer surface and inner surface (rear surface) and outer surface (front surface).  Also per the embodiment of FIG. 9, the FSR sensor portion of the PCB 60 is double-sided in the form as described hereinabove, with one sensing surface facing the front of the handle and the other sensing surface facing the rear of the handle. There is, moreover, provided a spring-biased plunger 70 extending through the body 14′ and projecting outwardly toward the interior of the handle (not depicted)…… in response to deformation of the handle core upon a user's grabbing the rear surface of the handle (par. 76).).  
Regarding claim 20, the combination of Bingle et al. and Dektor et al. disclose the user interface assembly of claim 14, wherein the processor of the interface ECU is configured to determine a vehicle command in response to the force applied to the force-based sensor, and further comprising: an output interface configured to communicate the vehicle command to a vehicle system; and wherein the user interface assembly is configured to provide different vehicle commands in response to two or more different levels of force applied to said force-based sensor (Bingle et al. US 20160251880 abstract; paragraph [0003]-[0004]; [0007]-[0010]; [0018]-[0020]; [0049]-[0058]; [0067]; [0069]-[0072]; [0074]; [0076]; [0086]; [0096]; figures 1-9; By mapping the location and intensity of the applied forces, and comparing such mapped information against pre-defined “force profiles”—that is, pre-defined profiles of forces of varying intensities and their locations—the present invention permits users to communicate different intentions by varying the intensity and/or location of force(s) applied to the vehicle closure control. Thus, for example and without limitation, force profiles can be defined which correspond to: a user's intent to open the vehicle door by contacting both front and rear surfaces of the door handle with multiple fingers or the entire hand (FIGS. 1a and 1c); and a user's intent to enter a vehicle access or security code by contacting only a keypad disposed at the front surface of the handle (FIG. 1b). Upon mapping the location and intensity of the one or more user-applied forces detected by the at least one force sensing member, and comparing the mapped data to the pre-defined force profiles, the controller is operative to direct the execution of one or more pre-defined vehicle commands when the mapped data correspond to a pre-defined force profile associated with a vehicle command (such as, for instance, unlocking the vehicle's door(s), turning on exterior and/or interior lights, etc.) (par. 51). Each strain gage 20 is operative to measure the amount of deflection, or strain, in the resiliently deformable portion 11 from the undeformed state thereof, depending upon the degree of deformation thereof (which, in turn, is a consequence of the amount of force applied thereto) (par. 54).).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683